Citation Nr: 0638633	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-42 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals, cold weather 
injury to fingers. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
April 1946.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2003 rating decision by the 
Jackson, Mississippi Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for service connection for residuals, cold 
injury to fingers.

The veteran provided testimony before the undersigned 
Veterans' Law Judge at a videoconference hearing in March 
2006; a transcript is of record.


FINDING OF FACT

Residuals, cold injury to fingers were not incurred in or 
aggravated as a result of the veteran's military service, nor 
may it be presumed to have been so incurred or aggravated.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
residuals, cold injury to fingers have not been met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he is expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of letters from the RO to the veteran dated in April 
2003 and February 2005.

The February 2005 letter advised the veteran that evidence 
showing a current diagnosis of residuals, cold injury to 
fingers that is linked to an in-service injury, disease or 
event was necessary to substantiate the claim.  Both the 
April 2003 and February 2005 letters provided the veteran 
with examples of evidence necessary to support his claim 
including dates and places of medical treatment.  Medical 
authorizations were provided so VA could assist in obtaining 
private medical records.  The February 2005 letter advised 
the veteran of the evidence in the claims file, of VA's duty 
to obtain relevant federal records and that VA would make 
reasonable efforts to obtain private records.  The elements 
of a claim for service connection were also provided in the 
February 2005 letter.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claim of 
service connection is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its procedural posture would not 
therefore inure to the veteran's prejudice.  

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The May 2003 
rating decision advised him that attempts to obtain his 
complete service medical records ("SMRs") had failed.  The 
National Personnel Records Center ("NPRC") reported his 
records were presumed to have been destroyed in a fire at the 
Center in 1973.  In the February 2005 letter, he was advised 
of alternate forms of evidence that could be provided in this 
letter as well as his ultimate responsibility to provide 
evidence to support his claim.  The veteran has not alleged 
that there are any other obtainable outstanding service 
medical or other medical records with regard to these issues.

However, while the NPRC reported that the veteran's service 
medical records are presumed to have been destroyed by fire, 
VA obtained a copy of the veteran's service separation 
medical examination and requested the veteran provide 
alternative forms of evidence including buddy statements or 
any personal copies of SMRs in the veteran's possession.  At 
the veteran's request, the Board also obtained authorization 
and reviewed his twin brother's VA claims folder and service 
records to assist in the substantiation of his claim because 
the two brothers served together.  Thus, given this effort, 
VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

There is no competent evidence showing residual, cold injury 
to the fingers during service or for more than fifty years 
post-service, nor is there any competent evidence that 
suggests a causal relationship between any current injury and 
service, should the veteran's account of in-service events be 
presumed credible.  The RO informed the veteran in its April 
2003 and February 2005 letters, September 2004 SOC and July 
2005 Supplemental Statement of the Case ("SSOC") that this 
evidence was necessary to substantiate his claim.  Under 
these circumstances, there is no duty to provide an 
examination or opinion with regard the claim on appeal.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 
U.S.C.A. § 5103A (d) (2002).  See Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Merits of the Claim

The veteran seeks service connection for residuals, cold 
injury to fingers.  The preponderance of the evidence is 
against the claim and the appeal will be denied.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (2002).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
military service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Pond v. West, 12 Vet. 
App. 341, 346 (1999). 

The veteran claims rheumatoid arthritis and polymyositis of 
his fingers have resulted due to exposure to cold weather 
while serving in Seoul, Korea.  The veteran's "Report of 
Separation" and "(Honorable) Discharge Certificate" show 
that his military occupational specialty ("MOS") was 
"Laundry Machine Operator" with the 340th Quartermaster 
Laundry Detachment.  Although the veteran's discharge papers 
show that he served one year and 16 days foreign service, 
there is no confirmation of record that the veteran served in 
Seoul, Korea.

The veteran stated that he worked in the laundry area which 
required him to work both inside and outside.  He stated that 
his unit was ill-equipped for the adverse temperatures of 30 
and 40 degrees below zero for months.  In addition to being 
housed in barracks with inadequate heat, the veteran stated 
that he washed clothes 12-14 hours per day for six or seven 
days per week and that his hands and feet constantly stayed 
wet and frozen.  He further stated that his job duties, along 
with inadequate clothing and preparation for the Korean 
weather exposure caused him to become ill.

The Board notes, at the outset, that the veteran's service 
medical records were among those presumably lost in a fire at 
the NPRC in 1973 and has kept this unfortunate situation in 
mind while addressing the veteran's claim.  In such 
situations there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  Efforts have been made to locate additional 
service medical records, but other than a service separation 
examination, no additional records have been located.

The record contains only a copy of the veteran's service 
separation physical examination.  The separation examination 
is negative for complaint of injury or disease related to the 
veteran's hands or exposure to the cold.  In fact, the 
veteran affirmatively responded that he had no disabling 
wounds, injuries or diseases.  

The veteran is currently diagnosed with rheumatoid arthritis 
and polymyositis.  To receive service connection for a 
current disability, an opinion as to medical etiology, based 
on competent medical evidence, must link the current 
condition to military service.  "Competent medical 
evidence" means, in part, evidence that is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a) (2006).  

The record is devoid of any such medical opinion providing a 
nexus between the veteran's current disability and his active 
military service.  In a March 2006 letter, Dr. S.S. of the 
Arthritis and Osteoporosis Treatment and Research Center in 
Flowood, Mississippi stated the cause of the disability is 
unknown.  The veteran's brother and family physician, Dr. 
R.S., submitted several statements indicating that he has 
treated the veteran for over 40 years during which time he 
has exhibited symptoms of Reynaud's phenomenon and symptoms 
of arthralgia which was recently diagnosed as polymyositis 
and rheumatoid arthritis.  Dr. R.S. stated that the veteran 
recited a history of having developed frostbite and other 
exposures when he was in Korea in the 1940s.  Based on the 
veteran's oral report of in-service injury, Dr. R.S. stated 
that it is certainly likely that these early exposures are 
contributing factors for the veteran's longstanding history 
of arthralgia which was diagnosed as polymyositis and 
rheumatoid arthritis.  However, it is clear from the entirety 
of the examination reports that the physician was provided an 
unsubstantiated history of service incurrence.

The law provides in this regard that the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  A subjectively held belief in the appellant's 
credibility is not competent medical evidence.  The law 
provides in this regard that the opinion of the physician 
that the appellant is truthful in his account is not 
necessarily probative as to the facts of the account.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann, supra.; 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant).  Thus, given 
the absence of any competent evidence supporting the 
veteran's contention that he sustained residuals of cold 
weather injuries during service, Dr. R.S.'s conclusion is not 
substantiated by the evidence of record.

The veteran also submitted a statement by his twin brother 
indicating that he served with the veteran in Korea with the 
340th Quartermaster and that he witnessed the veteran's 
frozen fingers.  While this statement provided by the 
veteran's brother is credible, it is not competent.  The 
Court of Veterans' Appeals has held that lay individuals may 
testify about the historical manifestations of a disease or 
injury based on personal knowledge, but they lack the 
expertise necessary to provide evidence which requires 
medical knowledge.  For this reason, the veteran's brother 
cannot provide evidence of a diagnostic nature.  Espiritu v. 
Derwinski, 2 Vet. App. 458 (1993).  The veteran's twin 
brother's VA claims folder and service records also failed to 
substantiate the veteran's claims regarding cold weather 
injuries in Korea.

The Board finds, by a preponderance of the evidence, that the 
veteran's claimed residuals, cold injuries are not related to 
event(s) in-service.  In reaching this decision, the Board 
has considered the "benefit-of-the-doubt doctrine;" 
however, as the preponderance of the evidence is against the 
claim, the doctrine does not apply.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals, cold injury to fingers has 
not been established.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


